IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-12-00298-CR

                               EX PARTE JAMES MANGUM


                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2011-2513-C2


                               MEMORANDUM OPINION


        James Mangum has filed a pre-trial petition for writ of habeas corpus.                        His

complaint is that the trial court denied motions made by his appointed counsel and

himself to have the appointed counsel replaced with another appointed counsel. While

we note a number of procedural problems with the petition, which are noted below, we

use Rule 2 to expedite the disposition of this proceeding.1 TEX. R. APP. P. 2.

        As to the merits of the petition, however, Mangum’s complaint is really nothing

more than an attempt to have a review of an interlocutory order. He has not asserted or


1 Mangum’s petition does not follow the appellate rule on original proceedings in the appellate court.
There is no identification of the parties, no table of contents, no index of authorities, no statement of
jurisdiction, no issues presented, and no clear and concise argument. See TEX. R. APP. P. 52.3. There is no
certification, and the documents attached to the petition do not show that they are certified or sworn to.
Id. (j), (k); 52.7. Further, the petition for writ of habeas corpus was not served. A copy of all documents
presented to the Court must be served on all parties to the proceeding and must contain proper proof of
service. TEX. R. APP. P. 9.5(a).
shown an unconstitutional restraint of his person that would invoke this Court’s very

limited constitutional jurisdiction of a writ of habeas corpus. See Ramirez v. State, 36
S.W.3d 660, 664 (Tex. App.—Waco 2001, pet. ref’d) (no original jurisdiction of any

criminal habeas corpus proceeding); TEX. CONST. art. V § 6 (courts of appeals shall have

such other jurisdiction, original and appellate, as may be prescribed by law). See also Ex

parte Schmidt, 109 S.W.3d 480, 482 (Tex. Crim. App. 2003) (when a trial court has

jurisdiction to issue a writ and denies relief, the denial can be appealed).

       Therefore, we dismiss the petition for writ of habeas corpus for lack of

jurisdiction.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 23, 2012
Do not publish
[OT06]




Ex parte Mangum                                                                     Page 2